        Case 6:20-cv-00022-SEH Document 171 Filed 03/22/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

MARIA MOELLER and RON
MOELLER,
                                                  No. CV 20-22-H-SEH
                           Plaintiffs,

 vs.                                              ORDER


THE ALIERA COMPANIES, INC.;
TRINITY HEALTHSHARE;
TIMOTHY MOSES, SHELLEY
STEELE, CHASE MOSES, and
DOES 1-10,

                           Defendants.

       The Court conducted a conference call with counsel for Plaintiffs, The

Aliera Companies, Inc. ("Aliera") and Trinity Healthshare {"Trinity") on March

22, 2021.

       ORDERED:

       1.    The hearing set for 10:00 a.m. on March 26, 2021, is VACATED and

RESET for April 12, 2021, at 9:00 a.m. at the Paul G. Hatfield Federal

Courthouse, Helena, Montana.

       2.    On or before 4:45 p.m. on April 5, 2021, Plaintiffs, and Aliera, and

Trinity each shall file and serve on all other parties copies of all documents the
Case 6:20-cv-00022-SEH Document 171 Filed 03/22/21 Page 2 of 2
